Ostrander, O. J.
The cause was tried by the court. No findings of fact or of law were requested or were made. A judgment was rendered for defendant. There are twelve assignments of error, six of which purport to be based upon rulings admitting testimony over plaintiffs’ objections, and six of which allege, in substance and effect, that it was error to render a judgment for defendant. It appears from the record that the first assignment is not based upon an exception, nor was the question objected to answered by the witness. The second is based upon no exception to the ruling. As to two others, the court stated that the testimony was not, in his judgment, admissible, but it was admitted. As to all of the first six, it may be said that it is not pointed out how the testimony affected the result to plaintiffs’ injury. Under the long-settled practice, the second group of errors cannot be considered. Haines v. Saviers, 93 Mich. 440 (53 N. W. 531); Township of Cumming v. Schick, 94 Mich. 222 (54 N. W. 40); Child v. City of Jackson, 93 Mich. 503 (53 N. W. 629); In re Estate of Buchan, 100 Mich. 219 (58 N. W. 1003); McDonell v. Union Trust Co., 139 Mich. 386 (102 N. W. 953).
The judgment is affirmed.
Bird, Brooke, Blair, and Stone, JJ., concurred.